374 F.2d 886
LOGAN-MINGO GAS & OIL COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10692.
United States Court of Appeals Fourth Circuit.
Argued March 7, 1967.
Decided March 17, 1967.

Frederick F. Holroyd, Charleston, W. Va., for petitioner.
Peter Ames Eveleth, Attorney, N.L. R.B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Elliott Moore, Atty., N.L.R.B., on brief), for respondent.
Before BOREMAN and WINTER, Circuit Judges, and SIMONS, District Judge.
PER CURIAM:


1
The record in this case reeks with employer antiunion animus. The finding of discrimination with respect to the employees covered by the Board's order and the findings and conclusions to the effect that the employer was guilty of unfair labor practices within the meaning of the Act are firmly established and supported by substantial evidence. We conclude that the petition of the company should be denied and that the Board's order should be enforced.


2
Enforcement granted.